UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7427


SAMMIE GOODWIN,

                  Petitioner - Appellant,

          v.

ELAINE ROBINSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:08-cv-02485-RBH)


Submitted:   April 20, 2010                  Decided:   June 1, 2010


Before TRAXLER, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Sammie Goodwin, Appellant Pro Se.     James Anthony Mabry,
Assistant Attorney  General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sammie Goodwin seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                            The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006).

A    certificate         of    appealability              will       not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)              (2006).         A     prisoner         satisfies       this

standard    by    demonstrating              that       reasonable         jurists    would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the         district           court        is     likewise           debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th     Cir.        2001).         We    have    independently            reviewed      the

record   and     conclude           that    Goodwin       has       not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability

and dismiss the appeal.                We grant Goodwin’s motion to supplement

his informal brief and dispense with oral argument because the

facts    and     legal    contentions             are    adequately          presented      in    the

materials      before         the    court        and    argument          would    not    aid    the

decisional process.

                                                                                          DISMISSED

                                                   2